UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re
                                                                 Chapter 11
PORTO RESOURCES, LLC,                                            Case No. 14-41430 (ess)

                                    Debtor.
-------------------------------------------------------------x
    STIPULATION AND ORDER OF SETTLEMENT BETWEEN PORTO
     RESOURCES, LLC AND SECURED CREDITOR SUNKYUNG, LLC

        WHEREAS, a hearing (the “Hearing”) was held before the Court on May 16, 2019

to consider, inter alia, the Amended Objection (ECF No. 245, the “Objection”) by Porto

Resources, LLC (the “Debtor”) to Amended Proof of Claim dated May 1, 2018 (Claim No.

5-1, the “Sunkyung Claim”), filed by Sunkyung, LLC (the “Lender”), and on Lender’s

Response to the Objection (ECF Nos. 248-253), and on the record of the Hearing,

        NOW, THEREFORE, the Debtor and Lender hereby stipulate and agree as

follows:

        1.         For purposes of this settlement and subject to the terms hereof, the parties

agree that the Sunkyung Claim is fixed as an allowed first priority secured claim in the

amount of One Million Three Hundred Fifty Thousand Dollars and 0/100 ($1,350,000.00)

(the “Settled Claim”).

        2.       Immediately upon entry of this Stipulation and Order, Robert Brill, Esq. as

Receiver (“Receiver”) is authorized and directed to pay the following amounts from the

funds being held by the Receiver:

             a. $150,000.00 to Lender, which shall be applied to the allowed claim of

Lender in the Debtor’s bankruptcy case to reduce the amount of the Settled Claim or as

otherwise provided for herein; and

             b. $30,000.00 to Joseph Porto, to reimburse Mr. Porto for funds advanced on

                                                       1
behalf of the Debtor during the pendency of the bankruptcy case and to reduce any allowed

claim Mr. Porto may have in the Debtor’s bankruptcy case.

        3.      The Debtor shall have until September 17, 2019 (the ”September

Deadline”) within which to close on the sale of (a) that certain real property located at 517

West 158th Street, New York, New York 10032 (designated as Block 2117, Lot 48); and/or

(b) that certain real property located at 560 West 173rd Street, New York, New York 10032

(designated as Block 2129, Lot 114) (each a “Property” and together, the “Properties”) in

an amount that fully satisfies the remaining unpaid amount of the Settled Claim (i.e.,

$1,200,000.00 after payment of $150,000.00 by the Receiver to Lender).

        4.      If the Debtor fails to satisfy the remaining unpaid amount of the Settled

Claim by the September Deadline (i.e., September 17, 2019), but prior to the expiration of

the September Deadline files a motion (the “Sale Motion”) for approval of a valid, binding

and enforceable arms’ length contract entered into by the Debtor and a third party

purchaser for the sale of either or both of the Properties in an amount that fully satisfies the

remaining amount of the Settled Claim, then (a) the Receiver is authorized and directed to

immediately pay to Lender an additional $50,000.00 from funds being held by the

Receiver, to be applied to reduce the amount of the Settled Claim or as otherwise provided

for herein; and (b) the Debtor shall have until October 17, 2019 (the “October Deadline”)

to close on such contract and fully satisfy the then remaining balance of the Settled Claim

(i.e., $1,150,000.00 after payment of $150,000.00, plus $50,000.00 by the Receiver to

Lender) by the October Deadline.

        5.      If the Debtor is unable to pay the full amount of the Settled Claim by the

September Deadline, or later October Deadline if a Sale Motion is timely filed by the

Debtor, then (a) Sunkyung shall keep and retain any amounts paid to it by the Receiver as

                                                 2
provided for herein (the “Receiver Payments”), and apply such payments to any allowed

claim Sunkyung may have in the Debtor’s bankruptcy case, and (b) the Debtor may re-file

an objection to the Sunkyung Claim and Sunkyung shall be permitted to seek the full

amount of the Sunkyung Claim as filed with the Court, with the Receiver Payments being

applied against any allowed Sunkyung claim.

       6.      Subject to the terms hereof, unless and until the Sunkyung Claim is

satisfied in full, each of the parties reserves all of their respective rights, remedies and

defenses.

       7.      All other pending matters and discovery matters and dates are hereby

stayed and tolled pending further Order of the Court.

       8.      For the avoidance of doubt, if the Settled Claim is not paid in full either by

the September Deadline, or October Deadline if applicable, as set forth herein, then the

parties’ agreement in this Stipulation and Order to fix the Sunkyung Claim as

$1,350,000.00 shall be null and void and have no bearing on what the Court may

ultimately fix as the allowed amount of the Sunkyung Claim.

       9.      This Stipulation and Order cannot be modified without a writing signed by

both of the parties and “So Ordered” by the Court.




                                               3
         10.    This Court shall retain jurisdiction with respect to this Stipulation and

Order.

MICHAEL L. PREVITO, ESQ.                          WESTERMAN BALL EDERER
                                                  MILLER ZUCKER & SHARFSTEIN, LLP

 /s/ Michael L. Previto                           By:     /s/ Thomas A. Draghi ________
6 Lyndon Lane                                     Thomas A. Draghi, Esq.
South Setauket, New York 11720                    1201 RXR Plaza
(631) 379-0837                                    Uniondale, New York 11556
                                                  Tel.: (516) 622-9200

Attorneys for Debtor Porto Resources, LLC         Attorneys for Sunkyung, LLC



PORTO RESOURCES, LLC                              SUNKYUNG, LLC

 /s/ Joseph Porto                                  /s/ Benjamin Shavolian
Joseph Porto, Authorized Member                   Benjamin Shavolian, Authorized Member




02009451.DOCX

                                              4
